                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:13-CR-00046-KDB-DSC-1


 UNITED STATES OF AMERICA,


    v.                                                          ORDER

 KEVIN MICHAEL HARTLEY,

                Defendant.


   THIS MATTER is before the Court on Defendant’s “Motion for Compassionate Release Filed

Under the First Step Act 2018 and 18 U.S.C. § 3582(c)(1)(A).” (Doc. No. 34). Having carefully

reviewed the Defendant’s motion, exhibits, and all other relevant portions of the record, the Court

will deny the motion for the reasons explained below.

                                      I.   BACKGROUND

   In 2013, Defendant pleaded guilty to conspiracy to distribute and to possess with intent to

distribute methamphetamine in violation of 21 U.S.C. §§ 846, 841(b)(1)(A) and 841(a)(1). (Doc.

No. 13). He was sentenced to 120 months inprisonment plus five years of supervised release.

   Defendant is 36 years old and is confined at FCI Butner Medium I, a medium-security federal

corrections institution in North Carolina, with a projected release date of November 12, 2021.

Defendant seeks a reduction in his sentence under the compassionate release statute, 18 U.S.C. §

2582(c)(1)(A). He fears that he may contract the COVID-19 virus again and that it could be

catastrophic. According to his Presentence Report, he described his physical health as good and

stated that he was not under the care of a physician nor prescribed any medication. (Doc. No. 20,




         Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 1 of 7
¶ 69). Defendant did attach medical records which indicated that he tested positive for COVID-

19 but otherwise does not indicate any other health issues. (Doc. No. 35).

   On April 18, 2020, Defendant was placed in isolation with COVID-like symptoms of coughing

and respiratory distress. (Doc. No. 35, at 5). He tested positive for COVID-19 on April 20 and the

evening of April 21, denies coughing, shortness of breath, difficulty breathing, nausea or changes

in taste or smell. Id. On the evening of April 22, the Defendant had no complaints or concerns

and no respiratory distress. Id. at 8. On the evening of April 24, Defendant had no complaints. Id.

at 11. Other than the symptoms accompanying his initial diagnosis, medical records provided by

the Defendant indicate that he did not report any symptoms or respiratory concerns at any other

time during the course of his treatment.

   FCI Butner Medium 1, where Defendant is incarcerated, currently has no active inmate

COVID-19 cases and two active staff COVID-19 cases. See COVID-19, Federal Bureau of

Prisons, https://www.bop.gov/coronavirus/ (last visited August 21, 2020).

   On May 18, 2020, Defendant submitted a compassionate release request to the Bureau of

Prisons (BOP) based on his concerns about the risk of contracting COVID-19. (Doc. No. 35, at

10). A denial memorandum was written and routed to the warden on May 19, 2020. Id. It is

unclear to the Court if the warden sent the Defendant a denial but the Defendant states that he

never heard from the warden after the aforementioned request and routing. On August 7, 2020,

Defendant filed a motion with this Court seeking compassionate release under 18 U.S.C. §

3582(c)(1)(A) based on his health concerns.

                                   II.     LEGAL STANDARD

   Finality is an important attribute of criminal judgments and one “essential to the operation of

our criminal justice system.” Teague v. Lane, 489 U.S. 288, 309 (1989) (plurality opinion).




      Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 2 of 7
Accordingly, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). Compassionate release under 18 U.S.C. § 3582(c) is an exception to this general

rule that a term of imprisonment may not be modified once imposed. The compassionate release

statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act, now provides in pertinent

part:

        (c) Modification of an imposed term of imprisonment.—The Court may not
        modify a term of imprisonment once it has been imposed except that—

         (1) in any case—

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the unserved
           portion of the original term of imprisonment), after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction

             ...

             and that such a reduction is consistent with applicable policy statements
             issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c). A defendant seeking compassionate release has the burden of establishing

that such relief is warranted. See, e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y.

Jan. 8, 2020); United States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2

(M.D. Fla. June 7, 2019).

    The United States Sentencing Guidelines do not specifically contain a policy statement

addressing motions for reductions in terms of imprisonment that are filed by an inmate. However,

U.S.S.G. § 1B1.13 (“the Policy Statement”) addresses motions for reductions in terms of




        Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 3 of 7
imprisonment that are filed by the Director of the BOP. The Policy Statement largely mirrors the

language of 18 U.S.C. § 3582(c)(1)(A), but includes a directive that the court determine “the

defendant is not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).

   The Policy Statement also directs a court to consider a variety of circumstances in determining

whether extraordinary and compelling reasons justify a sentence reduction. U.S.S.G. § 1B1.13(2)

App. Note 1. Specifically, a court should consider whether any of the following circumstances

exist: (1) “[t]he defendant is suffering from a terminal illness (i.e., a serious and advanced illness

with an end of life trajectory)” although a specific prognosis of life expectancy is not required; (2)

the defendant is: “suffering from a serious physical or medical condition, suffering from a serious

functional or cognitive impairment, or experiencing deteriorating physical or mental health

because of the aging process, that substantially diminishes the ability of the defendant to provide

self-care within the environment of a correctional facility and from which he or she is not expected

to recover”; (3) the defendant is at least 65 years old, is experiencing a serious deterioration in

physical or mental health because of the aging process, and has served at least 10 years or 75

percent of his or her term of imprisonment, whichever is less; (4) “[t]he death or incapacitation of

the caregiver of the defendant’s minor child or minor children”; (5) “[t]he incapacitation of the

defendant’s spouse or registered partner”; or (6) “[a]s determined by the Director of the Bureau of

Prisons, there exists in the defendant’s case an extraordinary and compelling reason other than, or

in combination with, the reasons” set forth in the prior factors. Id.

   While courts agree that the Policy Statement and Application Notes set forth above apply to

motions filed by the Director of the BOP, courts differ on whether the Policy Statement is binding

on motions filed by the inmate. See, e.g., United States v. Lynn, No. 89-0071-WS, 2019 WL




       Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 4 of 7
3805349 (S.D. Ala. Aug. 13, 2019) (binding); United States v. Beck, 425 F. Supp. 3d 573, 579

(M.D.N.C. 2019) (not binding). “The Sentencing Commission has not amended or updated the old

policy statement since the First Step Act was enacted, nor has it adopted a new policy statement

applicable to motions filed by defendants.” Beck, 425 F. Supp. 3d at 579. In light of this, the

majority of courts do not find the Policy Statement binding. Even so, the courts that find that the

Policy Statement does not constrain a court’s independent assessment of whether “extraordinary

and compelling reasons” warrant a sentence reduction still look to the old policy statement as it

provides helpful guidance.

                                      III.    DISCUSSION

           A. Exhaustion of Administrative Remedies

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (jurisdictional) with United States v.

Alam, 960 F.3d 831, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020) (case

processing rule). The majority view is that the exhaustion requirement is a case processing rule

that can be waived. See, e.g., United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at

*2-3 (S.D.N.Y. Apr. 13, 2020) (collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zekerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5




      Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 5 of 7
(S.D.N.Y. Apr. 14, 2020). It is unclear if Defendant exhausted his remedies as required under 18

U.S.C. §3582(c)(1)(A), but even if he has exhausted, he has not shown extraordinary and

compelling reasons to justify compassionate release. Accordingly, the Court will proceed to

address the merits of Defendant’s motion.

           B. Extraordinary and Compelling Reasons

   Defendant has failed to establish extraordinary and compelling reasons justifying

compassionate release. Defendant has not alleged nor shown any medical conditions that may

present a heightened risk for serious illness from COVID-19. Defendant has already tested

positive for COVID-19 and was successfully monitored and treated at his facility. The immediate

threat serving as the basis for Defendant’s requested release—the risk of Defendant contracting

COVID-19 and becoming seriously ill—has passed. Recovery from a positive COVID-19

diagnosis, particularly where the inmate suffered only minor symptoms, is not enough to show that

extraordinary and compelling circumstances warrant Defendant’s release. See, e.g., United States

v. Shahbazpour, No. 4:18-cr-557-JD-2, 2020 WL 3791633, at *2 (N.D. Cal. July 7, 2020) (denying

compassionate release for defendant with recent series of staph, MRSA, and upper respiratory

infections who had fully recovered from COVID-19 because “the immediate threat to [defendant]

has passed with no serious long-term complications for him”); United States v. Pinkston, No. 606-

026-1, 2020 WL 3492035 (S.D. Ga. June 26, 2020) (stating, regarding a 70-year-old inmate who

tested positive for COVID-19 in prison, that “[defendant’s] health was not sufficiently

compromised by COVID-19 to qualify as a serious medical condition”); United States v. Gregory,

No. 11 CR 745, 2020 WL 3036001 (N.D. Ill. June 5, 2020) (denying compassionate release for

defendant who already contracted COVID-19); United States v. Zahn, No. 4:18-cr-00150-JD-1,

2020 WL 3035795 (N.D. Cal. June 6, 2020) (“[T]he immediate threat to [defendant] has passed,




      Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 6 of 7
fortunately with no serious complications of any kind. That is enough to find that he has not

proffered an extraordinary and compelling reason for release under 18 U.S.C. §

3582(c)(1)(A)(i).”).

   Although Defendant already contracted the virus that does not mean that he is immune from

contracting it in the future. However, the mere fact that there is no guarantee that he will not

become re-infected, does not mean that extraordinary and compelling circumstances justify a

reduction in his prison sentence. This is especially so when Defendant already contracted the virus

and had only minor complications. Other courts have held that the possibility of re-infection does

not constitute extraordinary and compelling circumstances. United States v. Curtiss, No. 6:18-CR-

06064, 2020 WL 3146506, at *2-3 (W.D.N.Y. June 15, 2020) (denying defendant’s motion for

compassionate release where defendant tested positive and recovered, but argued he may contract

the virus again and suffer worse consequences); United States v. Kim, No. 13-303 SOM, 2020 WL

3213312, at * 3 (D. Haw. June 15, 2020) (“This court is in no position to make a definitive

determination about immunity, but the combination of Kim’s lack of complications after testing

positive and the possibility of some form of immunity cannot be ignored in any evaluation of

whether there are extraordinary and compelling reasons warranting a reduction in his sentence.”).

                                         IV.     ORDER

   For these reasons, Defendant’s Motion for Compassionate Release Filed Under the First Step

Act 2018 and 18 U.S.C. § 3582(c)(1)(A), (Doc. No. 34), is DENIED.

   SO ORDERED.




                                      Signed: August 21, 2020




      Case 5:13-cr-00046-KDB-DSC Document 36 Filed 08/21/20 Page 7 of 7
